                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                           Judge Christine M. Arguello


Civil Action No. 1:20-cv-02411-CMA-MEH

EUGENE F. MARTINEZ, JR.,

      Plaintiff,

v.

MRS. MITZEL,
DEAN WILLIAMS,
MICHELLE BRODEUR,
JOY HART,
C. ESTEP,
MARK ANDREIS,
KRISTA CIARLO,
SERGIO PRIETO,
CHANCE TURNER,
STEPHANIE MARTINEZ,
LISA MUELLER,
JOHN ATCHERSON,
LYLE KENTIZER,
BROCK VAUGHN,
BRADY HUMSAKER,
RICAHRD JOSIAH,
MANUEL GARCIA, c/o
HECKMAN, psychologist, Buena Vista Correctional Facility, individually and
professionally,
GOVENOR JARED POLIS,
THE COLORADO DEPARTMENT OF CORRECTIONS,
J. HUFF, CDOC Mental Health Clinician,
J. LONG, SCF Warden,
V. NIERA, SCF Health Service Administrator,
J. WILLEY, Mental Health Supervisor,
M. HOTZ, SCF Clinician,
BOWMAN, SCF Clinician,
J. QUINNLEN,
LT. WINGERT, SCF,
CAPTAIN DORCEY, SCF,
TORRES FORD, c/o SCF,
ANTHONY MORENO, c/o SCF,
RITTENHOUSE, correctional officer SCF,
B. ROMERO, c/o SCF
J. JOHNSON,
SGT, WHITE, SCF,
B. HAGAN, Intel Officer, CSP
SGT APRIL SAUCEDO, SCF,
SGT VASQUEZ, SCF
JOHANNA KENNEDY, c/o SCF,
WARDEN LITTLE CSP,
LISAC, Associate Warden CSP,
DR. SOTO, psychologist mental health supervisor CSP
DALTON, HSA health services administrator CSP,

     Defendants.
______________________________________________________________________

                ORDER ADOPTING RECOMMENDATION OF
                  UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________

       This matter is before the Court on the April 19, 2021 Recommendation of United

States Magistrate Judge, wherein Magistrate Judge Michael E. Hegarty recommends

that this Court deny as moot the pending Motion for Partial Dismissal (Doc. # 32) 1 and

administratively close this case, at Plaintiff’s request, so that Plaintiff may focus on an

older, pending matter in which he is represented by counsel. See (Doc. # 80). The

Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

Fed. R. Civ. P. 72(b).




1
 In his Recommendation, Magistrate Judge Hegarty accepted Plaintiff’s Amended Complaint
(Doc. # 79) as filed, which mooted the Motion for Partial Dismissal. See Scott v. Buckner Co.,
388 F. Supp. 3d 1320, 1323–24 (D. Colo. 2019) ("It is well-established that an amended
complaint supersedes the original complaint and renders the original complaint of no legal
effect[,]" and therefore moots any motion to dismiss aimed at an inoperable pleading.).
       The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 80 at 3.) Despite this advisement, no objection to Magistrate Judge Hegarty’s

Recommendation has been filed by any party.

       “[T]he district court is accorded considerable discretion with respect to the

treatment of unchallenged magistrate reports. In the absence of timely objection, the

district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

to require district court review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”)).

       After reviewing the Recommendation of Magistrate Judge Hegarty, in addition to

applicable portions of the record and relevant legal authority, the Court is satisfied that

the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.

Civ. P. 72(a). Accordingly, the Court ORDERS that the April 19, 2021 Recommendation

of United States Magistrate Judge (Doc. # 80) is AFFIRMED and ADOPTED as an

Order of this Court. It is

       FURTHER ORDERED that the Motion for Partial Dismissal (Doc. # 32) is

DENIED AS MOOT. It is

       FURTHER ORDERED that this case is administratively closed for a term of one
year, up to May 11, 2022, at which time this case will be dismissed entirely, subject to a

motion to extend the administrative closure or reopening for good cause.




      DATED: May 12, 2021
                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge
